DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2022 has been entered.
Drawings
The drawings filed on 03/08/2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "826C (Figure 10B, not mentioned in specification)" and "426C (remaining Figures)" have both been used to designate the third fluid chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 4. Canceled. 
Claim 14, last line. --and wherein the first pump chamber is substantially coplanar with the third fluid chamber and the second pump chamber.
Note: Claim 4 only contains limitations that are present in parent claim 1. The phrase “third central chamber” lacks antecedent basis and has been replaced with the more appropriate phrase “third central chamber” which has previously been mentioned in this claim. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the new limitation: “the first pump chamber is substantially coplanar with the second fluid chamber.” As seen in Figure 5B, the first pump chamber (424A) is substantially coplanar with the second fluid chamber (426B) wherein the phrase “coplanar” is being interpreted as lying in the same horizontal plane based on the drawings. In contrast, Chen’s first pump chamber (117a) is located fully below the second fluid chamber (114) and so they are not substantially coplanar as now claimed. 
Independent claim 14 includes the limitation: the first pump chamber (424A) is substantially coplanar with the third fluid chamber (426C) and the second pump chamber (424B) (as seen in Figure 10B). This limitation was initially presented in claim 17 which was previously indicated as allowable (see reasons presented in the previous final office action dated 02/18/2022). 
Rearrangement of these chambers to be coplanar would require substantial hindsight reconstruction and would drastically change the design of Chen’s cooling unit. This could potentially hinder the intended operation of Chen’s cooling unit and would not be reasonable. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, independent claims 1 and 14 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746